Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 1 of 12

FILEQ -
ne HISTRICT CO
hewier Ar
DISTR VE

Ae Min: 93
“ot AUG 20 AM IG co

UNITED STATES DISTRICT COURT:

 

DISTRICT OF WYOMING
UNITED STATES OF AMERICA,
Plaintiff,
CRIMINAL COMPLAINT
v.
SHAWN CONNORS, Case Number:_ [4 “S- 70-S
Defendant.

 

. I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.

COUNT ONE

From on or about June 1, 2017, through and including June 30, 2019, in the District of
Wyoming, the Defendant, SHAWN CONNORS (DOB: XX/XX/1993), did knowingly ship and
transport child pornography, as defined by Title 18, United States Code, Section 2256(8), using a
means and facility of interstate commerce, namely, the Internet and a cellular telephone network.

In violation of 18 U.S.C. §§ 2252A(a)(1) and (b)(1).
COUNT TWO

From on or about June 1, 2017, through and including July 15, 2019, in the District of
Wyoming, the Defendant, SHAWN CONNORS (DOB: XX/XX/1993), did knowingly possess
material which contains images of child pornography, as defined in Title 18, United States Code,
Section 2256(8)(A), that involve prepubescent minors, and which had been shipped and
transported using a means and facility of interstate commerce, namely, the Defendant possessed
and was in control of a Synchronoss Technologies remote storage account that contained images
of child pornography which had been shipped and transported in interstate commerce by means of
the Internet, a computer and a cellular telephone network.

In violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).

I further state that I am a Special Agent with the Homeland Security Investigations (HSI)
and that this complaint is based on the following facts:
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 2 of 12

(See attached Sworn Statement)

Continued on the attached sheet and made a part hereof.

[Sen L-2

Signature of Complainant

NICOLE BAILEY

 

Sworn to before me and subscribed telephonically,

August 20, 2019 at Cheyenne, Wyoming
Date City and State

HON. KELLY H. RANKIN
Magistrate Judge, United States

District Court f LAmwmOG

Name & Title of Judicial Officer Signature of fudiiofO icer
_ Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 3 of 12

SWORN STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT
SPECIAL AGENT NICOLE D. BAILEY

UNITED STATES v. SHAWN CONNORS

I, Nicole D. Bailey, being duly sworn, hereby depose and state as follows:

1. I am a Special Agent with U.S. Immigration and Customs Enforcement (ICE),
Homeland Security Investigations (HS]), and have been employed by HSI as such since May 2003.

2. I successfully completed eleven weeks of Criminal Investigator Training at the
Federal Law Enforcement Training Center. In addition, I completed eleven weeks of Special
Agent Training with ICE Homeland Security Investigations (HSI). I also attended Undercover
Agent training school at the Federal Law Enforcement Training Center and have been certified as
an undercover agent with HSI. In 2014, I graduated from Basic Computer Evidence Recovery
Training at the Federal Law Enforcement Training Center and J am designated by HSI as a
Computer Forensic Agent. From May 2004 through September 2007, and since November 2010,
I have been a part of the Wyoming Internet Crimes Against Children (CAC) task force in
Cheyenne, Wyoming, and presently, in Casper, Wyoming. The Wyoming ICAC is a cooperative
effort of members from the Wyoming Division of Criminal Investigation (DCI), the Federal
Bureau of Investigation (FBI) and the HSI; whose purpose is to investigate criminal violations of
both federal and state child pornography and child exploitation laws. I have participated as either
lead agent or assisting agent in excess of two hundred child pornography and child exploitation
investigations and have been trained in the investigation of computer related child exploitation and
child pornography cases. Additionally, I have trained other HSI agents in the investigative
techniques necessary to conduct an investigation into the possession, receipt, and distribution of

child pornography over the Internet utilizing file sharing sites.
Case 2:19-mj-00070-SWS Document 1 Filed 08/20/19 Page 4 of 12

2

3. The facts in this sworn statement come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This sworn statement
is intended to show merely that there is sufficient probable cause for the complaint and does not
set forth all of my knowledge about this matter.
4. Based on the facts set forth in this affidavit, there is probable cause to believe that
SHAWN CONNORS has violated Title 18, United States Code, Sections 2252A(a}(1) and (b)(1),
Transportation of Child Pornography, and Title 18, United States Code, Sections 2252A(a)(5)(B)
and (b)(2), Possession of Child Pornography.
PROBABLE CAUSE
5. Through my training and experience, as well as | conversations with other
experienced law enforcement officers, a review of materials available on the public website for
Synchronoss Technologies, Inc., and their conversations with Michael Cocco, Senior Director of
Compliance and Security for Synchronoss Technologies, Inc., I have learned that Synchronoss
Technologies provides a variety of cloud based online storage services to mobile carrier companies
including AT&T Inc., Verizon Wireless and Vodafone as well as other companies with an interest
in offering cloud-based storage to their customers. These companies are then able to provide their
subscribers with online storage accounts and services under their own brand names. These services
allow subscribers to backup, synchronize, and store electronic data. Data stored by a subscriber
can include, but is not limited to, contact lists, photos, videos, music, text messages, emails, call
logs, and documents. A subscriber who has stored information in a Synchronoss online storage
account can then access this data using multiple devices, including computers and smartphones.
In some cases a subscriber can also share their stored data with other subscribers by allowing those

other subscribers access to selected portions of their storage accounts.
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 5 of 12

6. When a subscriber transfers data to an online storage account operated by
Synchronoss Technologies, the transfer is initiated at the user’s computer, smartphone, or other
electronic device. The data is then transferred via the Internet to servers owned and operated by
Synchronoss Technologies. The data can then automatically be synchronized with and accessed
by other electronic devices that have been registered with that storage account.

7. Synchronoss Technologies does not provide cloud storage to individual
subscribers; instead individual subscribers obtain a Synchronoss online storage account by
contracting through another company, such as a mobile service provider. The provider in turn
contracts with Synchronoss Technologies. Because Synchronoss Technologies allows providers
to brand their services, a subscriber may not realize that their information is stored online by
Synchronoss Technologies.

8. I have learned that the mobile service provider Verizon Wireless contracts with
Synchronoss Technologies for cloud storage space and services. Verizon Wireless then provides
online storage accounts to its subscribers under the brand name “Verizon Cloud.” Thus, a Verizon
subscriber storing data in the “Verizon Cloud” is, in actuality, storing their data:in a Synchronoss
online storage account on servers owned, maintained, controlled, and operated by Synchronoss
Technologies. The corporate servers of Synchronoss Technologies are therefore likely to contain
stored electronic communications, data, and information concerning individual Verizon
subscribers relating to their use of Synchronoss’ services. These stored electronic communications
and data can include, but are not limited to, contact lists, photos, videos, music, text messages, text
message logs, retrieved and un-retrieved emails, call logs, and documents.

9. On or about June 30, 2019, I was assigned to investigate information received by the

Wyoming ICAC Task Force from the National Center for Missing and Exploited Children (NCMEC)
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 6 of 12

on June 27, 2019. Specifically, I received the following NCMEC cybertips: 49832331, 49981814,
50154242, 51192736. | a

| 10. I reviewed Cybertip 49832331 and learned the following: On May 23, 2019,
Synchronoss Technologies discovered 31 files of suspected child pornography that had been uploaded
to their servers from the Verizon Wireless cellular telephone number of 307-689-6643. Synchronoss
Technologies reported the upload to the NCMEC, who then generated a Cybertip based upon the
reported information. As part of the Cybertip, Synchronoss Technologies submitted the 31 files as
well as the phone number (307) 689-6643 that uploaded the child pornography files to servers at
Synchronoss Technologies. |

Il. “NCMEC queried the target phone number in a publicly available database and found
it to be associated to a subscriber. named “Connors Winona” in Gillette, Wyoming, and as such,
forwarded the information received from Synchronoss Technologies to the Wyoming ICAC.

12. I reviewed one of the uploaded files entitled
“832b2aee674b43eaa5698806978e865c_filel” and describe it as follows: A naked prepubescent
female who is on her knees bent over. The image depicts a close up of the prepubescent child’s anus
and vagina. I believe that this image depicts child pornography.

13. Ireviewed all 31 files and believe they all clearly depict child pornography.

14. | On or about June 27, 2019, a Wyoming DCI Intel Analyst in Gillette, Wyoming
queried the number (307) 689-6643 in local law enforcement databases and located a record which
indicated that the phone number was associated with Gillette, Wyoming resident Shawn CONNORS
(XX/XX/1993). |

15. I requested a work-up from DCI Intel Analyst (IA) Sherrill Maddox and received the

following information regarding CONNORS:
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 7 of 12

Name: Connors, Shawn Michael Jr.

DOB: XX/XX/1993

SSN: XXX-XX-4275

1624 Cimarron Circle, Gillette, Wyoming (WY DL/Agent provided)
Phone(s): (307) 689-6643

DL / IDs / Licenses: XXXXX9256 Valid WY DL as of 07/03/2019

16. | [A Maddox also located a vehicle registered to Shawn CONNORS bearing Wyoming
License Plate 17-29039, which was registered in June 2019 at 1205 GREEN AVE APT 318,
GILLETTE WY 82716-4973. The vehicle is a 2004 silver 4-door Pontiac sedan.

17. On July 11, 2019, I applied for and received District of Wyoming search warrants for
the content of the Verizon Wireless account and Synchronoss accounts associated with the phone
number (307) 689-6643.

18. | On June 11, 2019, I reviewed the remaining three cybertips and noted the following
for each:

a. Cybertip 49981814 indicated that on or about May 29, 2019, Synchronoss
Technologies discovered 22 additional files of suspected child pornography that had been
uploaded to their servers from the Verizon Wireless cellular telephone number of 307-689-
6643. I reviewed the 22 files and believe they depict child pornography. Some of the child
sexual abuse imagery included bestiality and bondage of pre-pubescent children. I recognized
many of these images from previous investigations.

b. Cybertip 50154242 indicated that on or about June. 5, 2019, Synchronoss

. Technologies discovered two additional files of suspected child pornography that had been

uploaded to their servers from the Verizon Wireless cellular telephone number of 307-689-

6643. I reviewed the two files and believe they depict child pornography.
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 8 of 12

c. Cybertip 51192736 indicated that on or about June 25, 2019, Synchronoss
Technologies discovered 23 additional files of suspected child pomography that had been
uploaded to their servers from the Verizon Wireless cellular telephone number of 307-689-
6643. I reviewed the 23 files and believe they depict child pornography, including images
depicting toddlers.

19. In total, Synchronoss Technologies reported approximately 78 image files of child
pornography within this account.

20. Onor about June 11, 2019, United States Magistrate Judge Kelly Rankin issued two
search warrants for account content. One search warrant (19-SM-123-R) authorized the search of the
Verizon account related to the phone number 307-689-6643 maintained by Verizon Wireless. The
second search warrant (19-SM-122-R) authorized the search of the Synchronoss account related to
the phone number 307-689-6643. On or about June 15, 2019, I executed the search warrants to
Verizon and Synchronoss.

21. On or about August 11, 2019, I received the contents, via courier, from Synchronoss
Technologies for the return pursuant to the search warrant. The results were provided on an encrypted
USB thumb drive.

22. I initially reviewed the content of the response and noted there are more than 72,000
files contained within the Synchronoss account. Upon an initial review of some of the files, I located
dozens of image and video files depicting children engaged in sexually explicit conduct contained
~ within the account. Specifically, I noted the following:

23. _ File entitled “104.gif” is a video file which depicts a prepubescent female tied up with

black rope and wearing a mask. An adult male penis is being inserted into her vagina.
Case 2:19-mj-00070-SWS Document 1 Filed 08/20/19 Page 9 of 12

24. File entitled “iwcDnE” is a video file which depicts an adult’s erect penis being
inserted into the vagina of an infant female. -

25. File entitled “2UYPj” is a video file which depicts an adult penis ejaculating into the
mouth of a prepubescent female. |

26.  Ireviewed the records from Synchronoss which indicates they contain records on this
account from approximately June 2017 until July 15, 2019 (the date of the execution of the search
warrant).

27. On or about August 7, 2019, I received the response from the search warrant from
Verizon Wireless. ‘

28. I reviewed the content from Verizon Wireless and learned that this phone number is
subscribed to Shawn CONNORS, Social Security Number XXX-XX-4275, and has been since
August 2015. Verizon provided the address 915 East 8 Street, Gillette, Wyoming.

29. [reviewed location records from Verizon Wireless and learned that from August 13,
2018 until at least July 11, 2019, CONNORS’ cellular device only operated within the District of
Wyoming, operating primarily in the area of Gillette, Wyoming.

30.  Treviewed many of the messages provided by Verizon pursuant to this search warrant
where someone sent this phone number a message addressing this user as “Shawn”. Further, I found
numerous “happy birthday” messages received on the date I know is Shawn CONNORS’ birthday.

31. Lreviewed images and videos within the Synchronoss account that depict the same
person I believe is Shawn CONNORS.

32. Specifically, I located videos of the person I believe to be Shawn CONNORS

engaged in masturbation and numerous videos of this adult male engaged in sexual acts with a dog.
Case 2:19-mj-00070-SWS Document 1 Filed 08/20/19 Page 10 of 12

I believe it is Shawn CONNORS based on tattoos located mid-thigh of both legs. I also located
videos of CONNORS playing a guitar.

33. Based on the information above, I believe that between the dates of June 2017 and as
of July 15, 2019, within the District of Wyoming, Shawn CONNORS transported numerous images
and video files depicting child pornography, via the Internet or cellular network to a Synchronoss
account. Further, I believe that on or between those dates, CONNORS possessed numerous images
and videos of child pornography in the District of Wyoming.

| END OF SWORN STATEMENT
Case 2:19-mj-00070-SWS Document1 Filed 08/20/19 Page 11 of 12

 

PENALTY SUMMARY

 

DEFENDANT NAME:

DATE:

INTERPRETER NEEDED:

VICTIM(S):

OFFENSE/PENALTIES:

TOTALS:

AGENT:

AUSA:

Count I:

Count 2:

SHAWN CONNORS
August 20, 2019
No

Yes

18 U.S.C. §§ 2252 A(a)(1) and (b)(1)
(Transportation of Child Pornography)

5-20 Years Imprisonment

Up to $250,000 Fine

5 Years to Life Supervised Release

$100 Special Assessment

$5,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)
(Possession of Child Pornography)

0-20 Years Imprisonment

Up to $250,000 Fine

5 Years to Life Supervised Release

$100 Special Assessment

$5,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

5-40 Years Imprisonment

Up to $500,000 Fine

10 Years to Life Supervised Release

$200 Special Assessment

$10,000 Special Assessment Pursuant to the Victims of Sex
Trafficking Act of 2015

Nicole D. Bailey, HSI

Stephanie A. Hambrick
Assistant United States Attorney
Case 2:19-mj-00070-SWS Document 1 Filed 08/20/19 Page 12 of 12

Penalty Summary
August 20, 2019
Page 2

ESTIMATED TIME OF
TRIAL:

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:

1 to 5 days

Yes

No

RE: Shawn Connors
